UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7484


CLARENCE MOTLEY,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-hc-02075-BO)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Motley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Motley, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition without prejudice. * We have reviewed the record

and find no reversible error. Motley has failed to satisfy his burden of demonstrating that

28 U.S.C. § 2255 (2012) is an inadequate or ineffective means of challenging the validity

of his detention. See Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v.

Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). The district court lacked jurisdiction over

Motley’s petition, Rice, 617 F.3d at 807, and we therefore grant leave to proceed in forma

pauperis and affirm the district court’s judgment.              Motley v. United States,

No. 5:17-hc-02075-BO (E.D.N.C. Sept. 27 & 28, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        The district court concluded that Motley could not proceed under both 28 U.S.C.
§ 2241 and 28 U.S.C. § 2255. Motley, however, confines his appeal to the district court’s
dismissal of the § 2241 petition.


                                            2